Citation Nr: 1224303	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-32 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO, inter alia, denied service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In characterizing the claim on appeal, the Board is cognizant of the decision of the United States Court of Appeals of Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Clemons, 23 Vet. App. 1.  In this case, the Veteran has already been awarded service connection for adjustment disorder, and the Veteran's current claim on appeal is for service connection to PTSD and no other psychiatric disorder.  Therefore, while the evidence shows that the Veteran has also been diagnosed with other psychiatric disorders, the Board finds that the Veteran explicitly limited his claim to one for service connection for PTSD, and that is the only psychiatric disorder that will be addressed herein.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The Veteran engaged in combat with the enemy as reflected by his receipt of the Combat Infantryman Badge, and VA has conceded the occurrence of the Veteran's claimed in-service stressors.

3.  The record includes a competent opinion confirming that the Veteran's stressors are sufficient to support a diagnosis of PTSD, and suggesting that there exists a link between these stressors and the Veteran's symptoms. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 4.3, 4.126, 4.130 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).  For veterans who have served in combat, lay testimony alone may be accepted to establish the occurrence of a claimed in-service stressor as long as "the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service" and there is no "clear and convincing evidence to the contrary."  38 C.F.R. § 3.304(f)(2).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

In this case, however, VA has conceded the occurrence of the Veteran's claimed in-service stressors of attacking a bunker complex and experiencing a mortar attack while serving in Vietnam.  The Veteran's DD-214 shows that he served in Vietnam from January 1971 to December 1971 and that he received a Combat Infantryman Badge, a medal indicating that he engaged in combat with the enemy, and the alleged stressor events, which are further described below, are consistent with the circumstances, conditions, and hardships of the Veteran's combat service.  Moreover, there is no evidence that contradicts the Veteran's statements.  Accordingly, any further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

In his December 2007 claim  the Veteran contended that he is entitled to service connection for PTSD due to stressors he incurred while serving in Vietnam in 1971.  The Veteran included with his claim the report of a November 2007 evaluation for PTSD from a private psychologist.  It was noted that the Veteran provided the psychologist with a copy of his DD-214 and sat for an administration of the Personality Assessment Inventory (PAI).  The initial interview lasted for approximately 2 hours, during which time the Veteran extensively recounted his childhood, military service, personal issues, and medical problems to the psychologist.

The Veteran reported that he had been drafted in 1970, attended basic training in Fort Jackson, South Carolina, and was deployed to Vietnam in 1971.  While serving in Vietnam, he volunteered to be on a Long Range Reconnaissance Patrol, and was "sent out to search and destroy, or to gather intelligence, or to break enemy supply lines, or to gather whatever information you could."  The Veteran described two significant stressor events that occurred during this time.  First, he described a time when he spotted a bunker complex with "quite a few VC" in it, and he and several other men attacked the complex, resulting in "blood trails leaving."  Second, the Veteran described a time when he was patrolling a landing zone when they were attacked and one of his colleagues was injured with a grenade.  The enemy launched mortar fire at the landing zone, and the Veteran's team had to be pulled from the area later than day.

The Veteran reported to the examiner that, following his return to the United States from Vietnam, his alcohol usage became much heavier, to the point of having problems with blackouts and withdrawal symptoms.  The Veteran reported a long history of panic attacks, intrusive thoughts, nightmares, insomnia, and hypervigilant behavior.  The examiner described his avoidance behavior as "intensive effort geared toward the avoidance of thoughts, feelings, conversations, activities, and places associated with his traumatic experiences."  The examiner noted that the Veteran had issues with concentration and psychomotor agitation, although his speech skills, orientation, and memory appeared to be intact.

The examiner found that while he was not able to use the results of the PAI because of the Veteran's failure to complete the questions, after the interview she was able to provide an Axis I diagnosis of PTSD; depressive disorder, not otherwise specified; and alcohol dependence, with physiological dependence.  The examiner noted that she observed "the reexperiencing, avoidance, and hyperarousal symptoms found in individuals suffering from Posttraumatic Stress Disorder."  The examiner summarized her findings by stating that, "Problems with emotional and behavioral controls, as evidenced by his history of angry outbursts were acknowledged, and likely render [the Veteran] to be a danger to any work environment.  Symptoms are service-connected and severe."

After the Veteran filed a claim for service connection for PTSD, he was scheduled for a January 2008 PTSD evaluation, by a clinical psychologist,  at the Gainesville VA Medical Center (VAMC.  The VA examiner reported the Veteran's stressor events as serving in the infantry and witnessing numerous casualties while serving in Vietnam.  The Veteran reported his problems with sleeping, anger, and hypervigilance.  After interviewing the Veteran, the VA examiner found that the Veteran did have clinically significant distress or impairment in social, occupational, or other important areas of functioning.  However, the VA examiner found that the Veteran did not meet the criteria for PTSD diagnosis under either the Clinician Administered PTSD Scale or the Structured Clinical Interview for DSM-IV due to the Veteran's only having two avoidance and numbing symptoms instead of the threshold level of three avoidance and numbing symptoms.  The VA examiner rendered an Axis I diagnosis of adjustment disorder with anxiety, rule out (consider) alcohol abuse.  The VA examiner found that this was likely the result of combat in Vietnam due to the presence of symptoms such as hypervigilance and exaggerated startle response.  The VA examiner also noted that the rule out alcohol abuse diagnosis was not related to service due to the Veteran's problems with alcohol during adolescence.

In March 2008, VA received a follow-up letter from the Veteran's private psychologist, written after conducting a phone interview with the Veteran.  The private examiner again confirmed her diagnosis of PTSD, writing that it was "combat-related" and resulted in severe problems with anger and irritability for the Veteran.

The Board considers both the Veteran's private examiner and the VA examiner to be competent medical providers who have happened to reach differing conclusions as to the Veteran's diagnosis.  It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  In this case, both examiners are competent professionals in their field, and both have followed the DSM-IV criteria in making their findings.  The private examiner provided extensive notes on her discussion with the Veteran, the Veteran's symptoms, and the possible causes of these symptoms.  The VA examiner's findings, although much less detailed and with less explanation of the findings, do contain specifics on the Veteran's past, his symptoms, and the basic rationale behind the findings.

A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In some cases, review of the claims file may provide pertinent information to the examiner, increasing the probative value of the medical opinion.  In this case, while the Veteran's private medical examiner did not review the claims file before providing a medical opinion, the probative value of the examination is still very high.  Both the VA examiner and the private examiner were provided with extensive personal history from the Veteran, as well as the Veteran's DD-214 form, which provided the private examiner with a basic overview of the Veteran's service.  Nothing in the private or the VA examination reports suggest that the Veteran did not give very similar information to both examiners.  The claims file does not contain any substantially relevant additional information regarding the Veteran's service or his mental health.  For these reasons, the Board finds that the opinions of the private and VA examiners are  competent and probative evidence of equal weight to be considered.

The determination as to whether the requirements for entitlement to service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  See also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  

In this matter, where the Veteran has two competent, probative psychiatric diagnoses, one confirming the diagnosis of PTSD and one disputing it, the Board finds that the evidence for and against the claim is in relative equipoise.

Given the evidence outlined above, and  resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a medically sound current diagnosis of PTSD connected to his active service.  A such, the Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


